Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 11/18/2020 and 07/12/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 11/18/2020 have been considered and approved by the examiner.
       Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 6 is objected to because of the following informalities:  

The phrase, “the wires” lacks proper antecedent basis upon which the claim depends. 

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Akram (US-20030209791-A1).
Akram teaches in, for example Fig. 2, and related texts ¶0042, an integrated circuit (IC) package, including: 

    PNG
    media_image1.png
    267
    601
    media_image1.png
    Greyscale

a base substrate having a mounting surface, the mounting surface including a plurality of electrical contacts (see bond pads); and 
a plurality of electrical connectors (see solder balls), arranged to couple respective first electrical contacts of the plurality of electrical contacts on the mounting surface with corresponding second electrical contacts on the semiconductor die; and 
wherein the IC die is suspended above a surface of the base substrate to form a suspension gap between a suspended surface of the IC die and the surface of the base substrate. 
[AltContent: rect]To further clarify, Applicant is cautioned that limitations appearing in the preamble will not be examined.
	Regarding claim 2, the limitation, “wherein: the second electrical contacts on the semiconductor die are disposed on a contacts surface of the semiconductor die, the contacts surface being at least substantially parallel with respect to the suspended surface; and the suspension gap is between the suspended surface of the IC die and the mounting surface of the base substrate” is met by Akram’s teachings (please see a partial of Fig. 2, i.e.,)
Regarding claim 8, the limitation, “The IC package of claim 1, comprising: 
a recessed region having: 
a recessed surface disposed below the mounting surface; and 
a sidewall surface disposed between the mounting surface and the recessed surface; and 
wherein: 
a gap region is formed between the sidewall surface of the recessed region and one or more side surfaces of the semiconductor die; 
the suspension gap is between the suspended surface of the semiconductor die and the recessed surface of the recessed region; and 
at least a portion of the semiconductor die is disposed within the recessed region” is met by i.e., Fig. 2 (see partial of Fig. 2 with interpretation labels shown below).

    PNG
    media_image2.png
    301
    736
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 3-7, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to further teach and/or suggest the followings:
(i) a protective structure that extends from the mounting surface and covers the semiconductor die contains silicon and the base substrate also contains silicon as claimed in claim 3.
(ii) wherein the plurality of electrical connectors include at least 10 wires coupled 
between the respective first electrical contacts of the mounting surface and the corresponding second electrical contacts on the semiconductor die as claimed in claim 5;
	(iii) comprising, i.e., a plurality of additional connectors that couple the semiconductor die to the mounting surface such that the semiconductor die moves no greater than about 1 micrometer when a force is applied to at least a portion of the semiconductor die,.. as claimed in claim 7; 
	(iv) wherein the plurality of electrical connectors include metallic strips that extend 
across the gap region and couple the semiconductor die to the mounting surface as claimed in claim 9; and
	(vi) the limitations, for example “wherein the plurality of electrical connectors indirectly couple the respective first electrical contacts of the mounting surface to the corresponding second electrical contacts on the semiconductor die, …; and a plurality of second additional electrical connectors that couple the group of fourth electrical contacts directly to the corresponding second electrical contacts on the semiconductor die, as claimed in claim 10,
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to further teach and/or suggest, the limitations, for example, an apparatus comprising: … the IC die including at least one of bandgap voltage reference circuitry, analog-to-digital converter circuitry, or amplifier circuitry; and wherein the IC package includes: an IC package substrate and a protective structure that form a cavity within the IC package, the semiconductor die being located within the cavity and the IC package substrate having a coefficient of thermal expansion of no greater than about 5 parts per million per °C; and an adhesive layer coupling the IC die to the IC package substrate, the adhesive layer having a modulus of elasticity of no greater than about 3 gigapascals (GPa) as claimed in claim 13; and 
the limitations, for example, … coupling the mounting surface of the IC package substrate to a second surface of the semiconductor die using an attachment material, the second surface of the semiconductor die facing the mounting surface; coupling a plurality of electrical connectors between respective first electrical contacts of the plurality of first electrical contacts on the mounting surface and corresponding second electrical contacts 
of the plurality of second electrical contacts on the semiconductor die; and 
removing the attachment material such that the IC die is suspended above the mounting surface to form a suspension gap between the second surface of the semiconductor die and the mounting surface as claimed in claim 16.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816